Fronefield, P. J.,
The plaintiff recovered a verdict against the defendant for amount required to repair his automobile, the injury to which, the jury found, was caused by the negligence of the defendant. At the close of the defendant’s case, he, for the first time, disclosed that he was then only twenty years of age.
A guardian should have been appointed for the defendant before proceeding: Yerkes v. Stetson, 211 Pa. 556. The defendant’s rights cannot be waived by going on with the trial: 14 Ruling Case Law, § 60, page 294. He should not, however, have taken the time of the court to try out his case in the hope of getting a favorable verdict and, upon failure to do so, take advantage of his minority.
The rule for judgment non obstante veredicto is refused. A new trial is granted.
From William R. Toal, Media, Pa.